UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ROBERT L. ARSENAULT,
Plaintiff-Appellant,

v.

COMMERCIAL UNION INSURANCE
COMPANY,
Defendant-Appellee,                                                 No. 97-1273

and

CUSTOMIZED SERVICES
ADMINISTRATORS INCORPORATED;
USASSIST, INCORPORATED,
Defendants.

Appeal from the United States District Court
for the District of South Carolina, at Greenwood.
Patrick Michael Duffy, District Judge.
(CA-94-2331-9-23)

Argued: April 6, 1998

Decided: July 22, 1998

Before NIEMEYER, Circuit Judge, PHILLIPS, Senior Circuit
Judge, and CHAMBERS, United States District Judge
for the Southern District of West Virginia,
sitting by designation.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

ARGUED: Thomas Justin Finn, MULLEN LAW FIRM, Hilton Head
Island, South Carolina, for Appellant. Christropher M. Bechhold,
THOMPSON, HINE & FLORY, L.L.P., Cincinnati, Ohio, for Appel-
lee. ON BRIEF: George E. Mullen, MULLEN LAW FIRM, Hilton
Head Island, South Carolina, for Appellant. R. Davis Howser,
Michael R. Sullivan, HOWSER, NEWMAN & BESLEY, L.L.C.,
Columbia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant Robert L. Arsenault bought a travel protection package
from Customized Services Administrators, Inc. (CSA) before begin-
ning a trip to Europe. During the trip, Mr. Arsenault became ill. He
eventually was transported by air ambulance from a hospital in Ger-
many to a hospital in the United States. Mr. Arsenault argues that
Appellee Commercial Union Insurance Company (CUIC) breached
its duty under the contract to provide him with $25,000 in medical
transportation coverage. The district court granted summary judgment
for CUIC and denied summary judgment for Mr. Arsenault on the
ground that the contract does not obligate CUIC to provide medical
transportation coverage. We agree with the district court and thus
affirm.

I. BACKGROUND

In 1993, Robert L. Arsenault and his wife began a trip to Europe.
During that trip, Mr. Arsenault became very ill and was transported
to a hospital in Hamburg, Germany. Mr. Arsenault remained in the
Hamburg hospital for more than one month before being transported

                    2
by air ambulance to a hospital in the United States. The cost of the
flight was more than $25,000.

Before leaving on their trip, the Arsenaults purchased a travel pro-
tection package from CSA. The travel protection package consisted
of two types of benefits: 24-hour emergency hotline services provided
by USAssist, Inc. and travel insurance provided by CUIC. The Certif-
icate of Insurance and Description of 24 Hour Emergency Hotline
Services (Certificate), which is part of the insurance contract, sets
forth the duties of USAssist and CUIC.

Under the heading "24-HOUR EMERGENCY HOTLINE SER-
VICES Provided by USAssist" appear five subheadings: medical
referral, emergency medical transportation, lost ticket and passport
assistance, emergency cash, and legal assistance. Under the heading
"INSURANCE COVERAGES Underwritten by Commercial Union
Insurance Company, Boston, Massachusetts" appear six subheadings:
trip cancellation and interruption coverage, travel delay coverage,
baggage coverage, baggage delay coverage, medical expense cover-
age, comprehensive travel accident coverage, and collision/loss dam-
age coverage. As part of its medical expense coverage, CUIC agreed
to provide coverage "for professional nursing, hospital, x-ray, ambu-
lance services and prosthetic devices."

The Schedule of Coverages set forth the following relevant maxi-
mum benefit amounts:

MEDICAL TRANSPORTATION $25,000.00

...

OPTIONAL MEDICAL COVERAGE $10,000.00

Mr. Arsenault received $10,000 in medical coverage benefits from
CUIC, but did not receive $25,000 in medical transportation benefits
from either CUIC or USAssist.

Claiming that he improperly was denied the medical transportation
benefits, Mr. Arsenault sued CSA, CUIC, and USAssist. The trial

                    3
judge granted summary judgment for all three defendants. Mr.
Arsenault settled with CSA and USAssist, but not with CUIC, after
filing his notice of appeal. This appeal concerns only the liability of
CUIC for the $25,000 in medical transportation benefits.

II. DISCUSSION

The parties agree that South Carolina law governs this dispute.
Under South Carolina law, "[w]here the words of a policy are capable
of two reasonable interpretations, that construction will be adopted
which is most favorable to the insured." McPherson v. Michigan
Mutual Insurance Co., 426 S.E.2d 770, 771 (S.C. 1993). We review
the district court's grant of summary judgment for CUIC de novo.
Like the district court, we conclude that the contract is not susceptible
to two reasonable interpretations. The contract unambiguously pro-
vides that USAssist, not CUIC, is responsible for the $25,000 in med-
ical transportation coverage.

Mr. Arsenault argues that the reference to CUIC's liability for "am-
bulance services" in the medical expense coverage section creates a
relevant ambiguity. We disagree. Construed in the light most favor-
able to Mr. Arsenault, the phrase "ambulance services" might include
the air ambulance used to fly Mr. Arsenault from Germany to the
United States. The phrase, however, appears in a section of the con-
tract that unambiguously carries a maximum benefit amount of
$10,000. CUIC paid Mr. Arsenault that amount and owes him no
more.

For the foregoing reasons, we affirm.

AFFIRMED

                     4